Citation Nr: 0336039	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder for the period from 
January 26, 1999, to March 30, 2001.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Regional Office (RO) which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
10 percent evaluation, effective January 26, 1999.  

In an August 2003 rating decision, the RO increased the 
initial rating to 30 percent for the veteran's PTSD, 
effective March 31, 2001.  The veteran has not indicated that 
he is satisfied with this rating.  Thus, the claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the Board has characterized the issues as noted 
on the cover.  Because the Board finds that further 
development is required to adjudicate the second issue of an 
initial rating in excess of 30 percent for PTSD for the 
period from March 31, 2001, the issue will be addressed in 
the remand.  

It appears that in a May 2003 statement the veteran raised a 
claim for a total disability rating based on individual 
unemployability (TDIU).  The RO has not adjudicated this 
issue.  The issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

From January 26, 1999, to March 31, 2001, the veteran's PTSD 
symptoms resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
evaluation for post-traumatic stress disorder, for the period 
from January 26, 1999, to March 30, 2001, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.126, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the present claim.  Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim.  The veteran was 
provided with a copy of the appealed April 2001 rating 
decision, a September 2002 statement of the case, and an 
August 2003 rating decision.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

Throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice medical records, 
including VA and private examination reports, and assertions 
made by the veteran in support of his claim.  

Moreover, in a May 2001 VA letter, the veteran was informed 
of the provisions of the VCAA, the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in an effort to substantiate his claim.  See Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002).  

The Board observes that, in a recent decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) (hereinafter, "PVA"), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, the "Federal Circuit") invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1) (West 2002).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  With respect to the claim of an initial rating in 
excess of 10 percent for PTSD for the period from January 26, 
1999, to March 30, 2001, although the May 2001 VA letter 
cites a 60-day requirement, language that might potentially 
violate the decision in PVA, given the Board's favorable 
action in the instant case, the veteran is not prejudiced by 
the Board's adjudication of the claim.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The application of the 
VCAA to the claim of entitlement to an initial rating in 
excess of 30 percent for PTSD for the period from March 31, 
2001, will be addressed in the remand.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

For the period from January 26, 1999, to March 30, 2001, the 
veteran's PTSD is currently assigned a 10 percent rating 
under 38 C.F.R. § 4.130, Code 9411.  This rating criteria 
provides that a 10 percent evaluation is warranted when there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating for PTSD is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

With respect to the issue of an initial rating in excess of 
10 percent for PTSD for the period from January 26, 1999, to 
March 30, 2001, a review of the record shows two VA 
psychiatric examination reports, dated October 1999 and March 
2001.  There are no private medical records from that time 
because the veteran did not seek any mental health treatment 
for his PTSD during that time.  

An October 1999 VA examination report reveals that the 
veteran complained of recurrent and intrusive distressing 
recollections of Vietnam.  He stated that when he encounters 
something that reminds him of Vietnam he experiences intense 
psychological distress and hypervigilance.  In addition, the 
veteran stated that he makes an effort to avoid activities 
and situations that arouse recollections of Vietnam.  He 
reported infrequent nightmares, the last one being 18 months 
earlier, and denied having flashbacks.  He stated that he 
does feel at times estranged from other veterans whom he felt 
would not understand how he felt.  He also expressed survivor 
guilt and guilt over killing a particular North Vietnamese 
individual.  The veteran stated that these symptoms had 
recently become more frequent and intense.  

The examiner described the veteran as oriented as to person, 
place and time with no impairments in thought processes or 
communication, in rate and flow of speech.  The examiner 
reported that the veteran did not have any suicidal or 
homicidal thoughts, delusions, hallucinations, psychogenic 
amnesia, anhedonia, or restricted affect or sense of 
foreshortened future.  The examiner stated that the veteran's 
feelings of detachment and estrangement are not general, just 
restricted to those other veterans who did not have the same 
experience he did.  He also noted that the veteran did not 
display any examples of inappropriate behavior.  He further 
noted that the veteran was able to maintain minimal personal 
hygiene and other basic activities of daily living, and that 
there was no evidence of memory loss or obsessive or 
ritualistic behavior that interfered with routine activities.  
The examiner then diagnosed the veteran as having PTSD on 
Axis I; and on Axis V, the examiner estimated the veteran's 
Global Assessment of Functioning (GAF) score to be 59.  The 
Board notes that this is the lowest score that the veteran 
received during this time period.  The examiner further 
stated that, although recently PTSD seems to be causing the 
veteran distress, PTSD does not appear to interfere with the 
veteran's functioning in any significant way.  

During a March 31, 2001, VA examination, the veteran reported 
that his PTSD symptomatology has in fact worsened in the past 
year.  He stated that there has been an increase in both 
frequency and intensity of his symptoms since the last VA 
examination.  He specifically reported that he had 
experienced increased irritability and difficulty in relating 
to others in the last 18 months.  The examiner stated that 
over the course of the last year the veteran's symptomatology 
had increased.  The veteran stated that he had increasingly 
been having difficulties at work.  He stated that these 
difficulties were related to increases in anxiety and 
difficulty in reacting with potential customers and with his 
supervisor.  The veteran also stated that he had become 
increasingly prone to experiencing nightmares at least two to 
three times per week, awakening in the middle of the night 
drenched and apparently screaming and making a variety of 
disturbing sounds that trouble his wife notably.  In 
addition, the veteran stated that he has been withdrawing 
from his family and co-workers, largely because of the 
increasing symptomatology and his feelings of uncertainty 
about himself.  He has also become increasingly afraid of the 
dark, avoiding all situations that would put him in a dark 
setting.  Furthermore, he has experienced several waking 
flashbacks when forced to walk in dark places.  

The examiner found the veteran to be alert and oriented.  He 
further described the veteran as a well-groomed man who 
appeared his stated age.  He noted that the veteran became 
tearful when describing his pattern of avoidance of certain 
activities, including his father's funeral because he is 
afraid of seeing dead bodies.  The examiner observed that the 
veteran is experiencing an increase in his symptomatology 
with aging.  He further noted that the veteran showed no 
marked evidence of depression or diffuse anxiety.  The 
examiner then diagnosed the veteran as having PTSD on Axis I; 
described the veteran's current level of psychosocial stress 
as moderate, with a history of extremely traumatic stress, on 
Axis IV; and, on Axis V, estimated the veteran's GAF score to 
be 65.  The examiner further stated that this is clearly a 
veteran who has notable PTSD symptomatology that he has been 
controlling for years, and that over the past few years his 
ability to manage the PTSD symptoms has deteriorated 
somewhat.  The examiner finally stated that the veteran's 
level of disability is greater than his current level of 10 
percent.  

The VA psychiatric examination reports show that the veteran 
complains of having distressing recollections of Vietnam, 
intense psychological distress, hypervigilance, feelings of 
estrangement, nightmares, flashbacks, anxiety, and difficulty 
relating to others.  In October 1999, the veteran was 
assigned a GAF score of 59.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 59 indicates moderate difficulty in 
several areas, including social and occupational functioning.  
When examined in March 2001, the veteran reported that he had 
increased difficulties at work, which he, in essence, 
attributed to PTSD symptoms.  It was reported that the 
veteran's symptoms had worsened and that over the past few 
years his ability to manage PTSD symptoms had deteriorated.  
It is arguable that for the period from January 26, 1999, to 
March 30, 2001, the veteran had occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to his PTSD symptoms (criteria for a 30 percent 
rating).  

Contrarily, however, these same aforementioned psychiatric 
examination reports also tend to suggest mild social and 
occupational impairment.  In this regard, in October 1999, 
the examiner stated that the veteran's PTSD did not appear to 
interfere with the veteran's functioning in any significant 
way.  Additionally, in March 2001, the examiner assigned a 
GAF score of 65, indicating some difficulty in social and 
occupational functioning, but generally functioning pretty 
well and having meaningful and interpersonal relationships.  
DSM-IV.  Moreover, for the most part, both examination 
reports revealed minimal objective psychiatric findings.  
Given the foregoing, it is equally arguable that the 
veteran's service-connected PTSD symptoms result in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
(criteria for a 10 percent rating).  

Given the evidence of record, the Board concludes that there 
is an approximate balance of positive and negative evidence 
regarding the claim.  When the evidence is in such relative 
equipoise, the Board must give the veteran the benefit of the 
doubt.  Consequently, the Board finds that for the period 
from January 26, 1999, to March 30, 2001, the severity of the 
veteran's PTSD symptoms meets the criteria for the assignment 
of an initial 30 percent evaluation.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 30 percent rating for post-traumatic 
stress disorder is granted for the period from January 26, 
1999, to March 30, 2001.  




REMAND

With respect to the issue of an initial rating in excess of 
30 percent for PTSD, the record reveals several private and 
VA examination reports, dated during the period from October 
1999 to June 2003.

In the October 1999 report, the veteran was found to have a 
GAF score of 59, and a score of 65 was indicated in the March 
2001 report.  Moreover, in the June 2001 private examination 
report, the veteran complained of an increase in his PTSD 
symptoms.  W. Mohammad, M.D., observed that the veteran was 
oriented as to time, place and person; and had concreteness 
of senses with intact memory.  Dr. Mohammad diagnosed the 
veteran with chronic PTSD on Axis I; diagnosed the veteran 
with migraines on Axis III; and estimated the veteran's GAF 
score to be 45 on Axis V.  In this regard, the Board observes 
that, according to the DSM-IV, a GAF score of 45 indicates 
serious impairment in social, occupational, or school 
functioning, and is reflective of an inability to keep a job.  

In the June 2003 VA psychiatric examination report, the 
examiner diagnosed the veteran as having chronic PTSD on Axis 
I; diagnosed the veteran as having chronic moderate stress 
due to PTSD, and acute severe stress due to unemployment, on 
Axis IV; and estimated the veteran's GAF score to be 60 on 
Axis V.  In this regard, the Board observes that the 
veteran's symptoms place him in a DSM-IV category that 
indicates moderate difficulty in several areas, including 
social and occupational functioning.  In addition, the 
examiner stated that there is no question in his mind that 
symptoms of PTSD have seriously impacted the veteran's 
quality of life, limited his functioning, compromised his 
interpersonal and intimate relationships and cost him his 
job.  Because of the inconsistencies between the June 2001 
and June 2003 reports, the Board finds that clarification is 
needed as to the severity of the veteran's PTSD for the 
period from March 31, 2001.  

As noted above in the discussion of the VCAA, in a May 2001 
VA letter, the RO requested that the veteran submit any 
additional evidence within 60 days of the date of the letter, 
language that might potentially violate the recent decision 
in PVA.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that meets all VCAA notice 
obligations in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining the current 
severity of the veteran's PTSD.  The 
veteran's claims file should be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, the examiner should:

a)  Discuss whether the veteran's 
PTSD causes occupational and social 
impairment, with reduced reliability 
and productivity, due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more frequently than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; and difficulty in 
establishing and maintaining 
effective work and social 
relationships.  

b)  Discuss whether the veteran's 
PTSD causes occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); and an inability 
to establish and maintain effective 
relationships.  

c)  Discuss whether the veteran's 
PTSD causes total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; and memory loss for 
names of close relatives, own 
occupation, or own name.  

d)  Provide a multi-axial 
assessment, including a GAF score, 
and an explanation of what the score 
represents as it pertains to the 
veteran's social and industrial 
impairment.  

e)  Reconcile the different GAF 
scores of record.

f)  State whether the veteran's 
service-connected PTSD prevents him 
from securing or following 
substantial gainful employment, 
considering the impairment 
associated with that disorder.  If 
so, identify the period of time in 
which he became unemployable due to 
PTSD.  

3.  Then, the RO should readjudicate the 
issue of entitlement to an initial 
disability rating in excess of 30 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the RO should issue to the veteran and 
his representative, if any, a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



